Citation Nr: 0019303	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for residuals of a low 
back injury, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1985 to August 
1989 and from December 1990 to July 1991.

This appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that established service connection 
for residuals of a low back injury and assigned an initial 10 
percent evaluation.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution of the 
claim.

The veteran has not requested a hearing.



FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claim has been obtained.

2.  The veteran's low back disability is manifested by low 
back tenderness, normal forward flexion, backward extension 
limited by pain to 15 degrees, normal lateral spine motion on 
the left but limited to 20 degrees with pain on the right, 
and rotation to 30 degrees in either direction without pain. 

3.  Functional impairment approximating severe limitation of 
motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain is not shown.  

4.  Additional functional limitation due to pain, weakened 
movement, excess fatigability, incoordination, or lack of 
endurance during flare-ups is not shown.





CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a low 
back injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7. 4.40. 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for a 
higher initial rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claim 
has been obtained to the extent possible and that the duty to 
assist has been fulfilled.  Although the veteran's 
representative has requested a remand for a more 
comprehensive orthopedic evaluation, the Board finds that the 
disability is adequately described in various examination 
reports.  


I.  Factual Background

The veteran's service medical records (SMRs) reflect 
complaint and treatment for low back pain following heavy 
lifting in May 1988.  X-rays were negative.  The diagnosis 
was lumbar strain.  

Clinical records from Holyoke Hospital indicate that the 
veteran suffered a second in-service back injury just a few 
days prior to separation from active service while playing 
basketball in June 1991.  Straight leg raising caused 
bilateral leg pain at 30 degrees.  The June 1991 Holyoke 
Hospital assessment was low back strain vs. lumbar disc 
disease.  

Other private treatment reports note that the veteran was 
seen numerous times for back pain and lumbar muscle spasm by 
a chiropractor in 1991 and 1992.  He received training in 
physical therapy for his back in 1994.  In December 1994, a 
Community Medical Center physician limited the veteran's 
activities and recommended no stooping, twisting, or lifting 
over 10 pounds.  In January 1995, he was cleared to return to 
work.  

The veteran submitted a claim for benefits in August 1996 and 
underwent a VA spinal cord examination in January 1997.  The 
examiner reviewed the history of the back injury.  During the 
examination, the veteran reported shooting pain from the low 
back to the buttocks and right posterior thigh area.  He also 
reported numbness of the right thigh.  He reported that 
during flare-ups he reduced strenuous activities and took 
Tylenol for a couple of days, which helped.  He reported that 
he currently worked full-time as an airplane mechanic.  The 
examiner found that the veteran's motor strength was 5/5 in 
the limbs.  Deep tendon reflexes were equal and normal in all 
limbs.  There were no sensory deficits.  Straight leg raising 
was positive on the right at 70 degrees of knee extension.  
The examiner noted that there was no paravertebral muscle 
contraction but there was some back pain on range of motion 
studies.  The back pain was greater in flexion than extension 
and even greater in twisting.  His gait was normal and he 
could walk on heels and tiptoes.  The diagnosis was chronic 
low back pain, mostly mechanical in origin, without objective 
sign of lumbosacral radiculopathy.  An MRI (magnetic 
resonance imaging) study was ordered.  

According to a February 1997 MRI report, there was a moderate 
sized posterior central and right lateral herniation at the 
L5-S1 level and possible compromise of the S1 nerve root.  
The disc space had lost its normal T2 signal intensity 
secondary to degeneration.  Other changes at the L5-S1 
vertebra were also seen.  There was also a small disc 
protrusion at L4-5.

In March 1997, the RO established service connection for 
residuals of a low back injury and assigned a 10 percent 
evaluation under Diagnostic Code 5295.

A July 1997 emergency room report from Noble Hospital notes 
that the veteran had a flare-up of back pain while lifting a 
large weight.  The report notes that the pain was 
intermittent and that there was no radiculopathy.  

The veteran further reported in October 1997 that his doctor 
had prescribed pain medication and muscle relaxer, put him on 
light duty for a week, and told him that there was nothing 
more that could be done for the back.  The veteran also 
submitted a copy of written instructions from Noble Hospital 
on how to exercise the back at home.

In March 1999, the veteran underwent VA spine examination.  
The examiner noted that the claims file was not available, 
but reported the veteran's history of back pain since the 
1988 injury, and noted that an MRI study had revealed disc 
herniation and possible compromise of the S1 nerve root.  The 
examiner noted that the veteran's posture and gait were 
normal.  There was tenderness of the right paravertebral 
musculature and in the right sacroiliac joint on palpation.  
Range of motion in forward flexion was normal.  Backward 
extension was limited to 15 degrees by pain.  Right lateral 
flexion was to 20 degrees with pain but normal to the left.  
Rotation was to 30 degrees either direction with no pain 
noted.  Strength, deep tendon reflexes, and sensory 
perception were normal.  The diagnoses were low back pain 
without physical evidence of motor or sensory nerve 
compression; and disk herniation at L5-S1 with possible 
stenosis of the exit nerve root foramina at L5-S1 by MRI in 
February 1997.  The examiner also noted that the veteran had 
reported occasional right buttock pain and pain down the 
right leg, especially after long hours of work.  The examiner 
felt that there was no leg weakness. 

II.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases such as this where the veteran has appealed 
the initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with joint or periarticular pathology, which produces 
disability, warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that a Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The veteran's back disability is manifested by low back 
tenderness, normal forward flexion, backward extension 
limited to 15 degrees by pain and rotation to 30 degrees 
either direction without pain.  There is some loss of lateral 
spine motion on the right.  Additional functional limitation 
due to pain, weakened movement, excess fatigability, 
incoordination, or lack of endurance during flare-ups is 
shown by work restrictions during flare-ups in December 1994 
and October 1997.  

Because the RO has assigned a 10 percent rating for chronic 
lumbosacral strain under Diagnostic Code 5295, the Board must 
determine whether a higher rating is warranted at any time 
during the appeal period under this or any other diagnostic 
code.  

Under Diagnostic Code 5295, muscle spasm on extreme forward 
bending with some loss of lateral spine motion in either 
direction while standing warrants a 20 percent rating.  The 
March 1999 examination report clearly notes loss of lateral 
spine motion on the right.  The January 1997 VA examiner 
noted pain on straight leg raising and complaint of shooting 
pain and thigh numbness.  Lumbar muscle spasm was clearly 
noted by a chiropractor in 1991 and 1992.  The January 1997 
examiner remarked that there was no muscle spasm.  
Unfortunately, the March 1999 examiner failed to comment on 
the presence or absence of muscle spasm but did note 
tenderness in the paravertebral musculature and in the 
sacroiliac joint with complaint of pain down the right leg 
after working long hours.  The Board finds that with the 
benefit of the doubt on any muscle spasm resolved in favor of 
the veteran, the criteria for a 20 percent rating under 
Diagnostic Code 5295 are more closely approximated, 
warranting the higher rating.  38 C.F.R. § 4.7.  

The next higher (40 percent) evaluation is warranted under 
Diagnostic Code 5295 if the symptoms reflect listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space.  A 40 percent 
evaluation may also be assigned under Diagnostic Code 5295 if 
only some of the above listed manifestations are present if 
there is also abnormal mobility on forced motion.  The 
medical evidence does not indicate that these conditions are 
approximated.  Although the evidence indicates some loss of 
lateral motion, there is no showing of listing of the whole 
spine to one side, osteoarthritic changes, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  Applying the tenets of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, supra, to this Diagnostic Code, the Board does not 
find that any additional functional impairment approximates 
the criteria for severe lumbosacral strain.  

Under Diagnostic Code 5292, evaluations from 10 to 40 percent 
are available for limitation of motion of the lumbar spine.  
A 40 percent evaluation requires severe limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  The 
Board does not find severe limitation of motion of the lumbar 
spine.  Considering the tenets of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca, supra, the Board does not find that any 
additional impairment due to such factors as pain, weakened 
movement, excess fatigability, incoordination, or lack of 
endurance during flare-ups approximates severe limitation of 
motion of the lumbar spine.  

The Board will also consider a rating under Diagnostic Code 
5293, Intervertebral Disc Syndrome, because it offers ratings 
up to 60 percent for certain symptoms.  A 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  Lumbar disc disease was suspected in 1991 and 
MRI later confirmed disc herniation in 1997.  The veteran has 
reported flare-ups of shooting pain and thigh numbness.  A 
straight raising test was positive in January 1997.  These 
symptoms appear to approximate the criteria for recurring 
attacks of intervertebral disc syndrome, but the Board does 
not find that the criteria for the next higher (40 percent) 
rating are met under Diagnostic Code 5293.  Severe recurring 
attacks with intermittent relief are not shown nor is there 
sufficient additional functional limitation due to pain, 
weakened movement, excess fatigability, incoordination, or 
lack of endurance during flare-ups to warrant the 40 percent 
rating.  The flare-ups in which functional limitation is 
shown have been very infrequent.

In considering alternate diagnostic codes, the Board notes 
that ratings greater than 20 percent are offered for 
residuals of vertebral fracture and for ankylosis; however, 
in this case, the evidence does not reflect a history of 
fracture or ankylosis.  Therefore, use of these diagnostic 
codes is not appropriate.  

The Board has also considered the propriety of a staged 
rating from the initial effective date forward.  However, in 
this case, the Board does not find a significant change in 
overall disability during the appeal period to warrant a 
staged rating.  Fenderson, 12 Vet. App. at 126-7.

In reaching its decision, the Board also notes that the 
veteran's back disability does not reflect so exceptional or 
so unusual a disability picture as to warrant the assignment 
of an evaluation on an extra-schedular basis.  In this 
regard, the Board observes that although the veteran has 
complained of work related back pain the service-connected 
back disability has not been shown to impact his employment 
beyond that which is contemplated in the rating assigned.  
Nor has this disability been shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, consideration of the 
claim as outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent initial rating for residuals of a 
low back injury is granted, subject to the laws and 
regulations concerning the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

